Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 38, 54-57, 59, 69-71 are pending. Claims 38, 54-57, 59, 69-71 are under examination.

Withdrawn rejections
Applicant's amendments and arguments filed 03/28/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The 112(a) scope of enablement rejection of claims 38, 54-57, 59, 69-71 in the non-final mailed 10/27/2021 is withdrawn. The deletion of “hydrate” and “solvate” has overcome the rejection of record.
The 112(a) scope of enablement rejection of claims 38, 54-57, 59, 69-71 in the non-final mailed 10/27/2021 is withdrawn. The deletion of “prodrug” has overcome the rejection of record.
The 112(a) written description rejection of claims 54-56 and 70 in the non-final mailed 10/27/2021 is withdrawn. The addition of the limitation “wherein the degeneration results from lipofuscin accumulation” into claim 54, has overcome the rejection of record.
The 103(a) rejection of claims 38, 54-57, and 59 over ‘185 (US Patent 5,661,185, Patent date 08-1997) in view of ‘180 (USPGPub 2005/0260180, Published 11-2005) and as evidence by Telias et al. (Degeneration-Dependent Retinal Remodeling: Looking for the Molecular Trigger, Frontiers in Neuroscience, pp. 1-7, Published 12/18/2020), Viestenz et al. ABSTRACT (Parapapillary Autofluorescence as Indicator for Glaucoma, Klin Monbl Augenheilkd, 223(4), pp. 315-320, Published 2006) and Sparrow et al. (The Lipofuscin Fluorophore A2E Mediate Blue Light-Induced Damage to Retinal Pigmented Epithelial Cell, Retinal Cell Biology, Vol. 41, pp. 1-26, Published 06-2000). in the non-final mailed 10/27/2021 is withdrawn. The amendments to claim 38, 54 and 57 have overcome the rejection of record.
The ODP rejections utilizing US patents 10,730,825, 8,993,825, 10,471,027, 10,639,286, 10,188,615 and 9,737,496 are withdrawn. A signed terminal Disclaimer was filed on 03/28/2022. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David Clark on 04/18/2022.
The application has been amended as follows: 

IN THE CLAIMS:
Claim 38 is amended as follows:
In the fourth line of claim 38, the phrase “salt, N-oxide or prodrug thereof:” is deleted and the following phrase is put in its place - - salt or N-oxide thereof: - - .

Claim 54 is amended as follows:
In the fourth line of claim 54, the phrase “salt, N-oxide or prodrug thereof:” is deleted and the following phrase is put in its place - - salt or N-oxide thereof: - - .
In the last line of claim 54, the phrase “1, 2, 3, or 4.” is deleted and the following phrase is put in its place - - 1, 2, 3, or 4; and wherein the degeneration results from lipofuscin accumulation. - - .

Claim 57 is amended as follows:
In the fourth line of claim 57, the phrase “salt, N-oxide or prodrug thereof:” is deleted and the following phrase is put in its place - - salt or N-oxide thereof: - - .

Claim 69 is amended as follows:
In the third line of claim 69, the phrase “salt, N-oxide or prodrug thereof has the structure:” is deleted and the following phrase is put in its place - - salt or N-oxide thereof has the structure: - - .

Claim 70 is amended as follows:
In the third line of claim 70, the phrase “salt, N-oxide or prodrug thereof has the structure:” is deleted and the following phrase is put in its place - - salt or N-oxide thereof has the structure: - - .

Claim 71 is amended as follows:
In the third line of claim 71, the phrase “salt, N-oxide or prodrug thereof has the structure:” is deleted and the following phrase is put in its place - - salt or N-oxide thereof has the structure: - - .
Additionally, a period is added at the end of the claim.

	
Allowable Subject Matter
Claims 38, 54-57, 59, 69-71 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is reference ‘185 (US Patent 5,661,185, Patent date 08-1997).
185 teach the treatment of glaucoma via melatonin agonists (column 1). 185 goes on to teach melatonergic agents (column 4). More specifically, 185 teach the immediately below compound (column 5). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	185 teach (column 14) the administration can include ocular routes. This is motivation to administer the above compound via an ocular route.
However, 185 does not teach the currently claimed variables R11 and R12 being hydrogen.
It would not have been obvious to modify the prior art to arrive at the invention. There being no motivation to do so.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628